DETAILED ACTION
	This office action is in response to the amendment filed on August 30, 2022.  In accordance with this amendment, claims 19 and 30 have been amended.  The amendments to the specification are acknowledged.
Claims 1-38 remain pending and are now in condition for allowance, with claims 1 and 26 being in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 30, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1-38 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of the current record (see PTO-892 form references A and N; also note the PCT Search Report and Written Opinion for PCT/ US2021/ 071721 cited by the IDS dated on April 6, 2022) does not expressly teach or reasonably suggest, in combination, each claim limitation as arranged for sole device / apparatus independent claim 1, or the independent method of using same in claim 26.  In particular, the Examiner must consider each and every feature of claims 1 and 26 in the context of Applicant’s original specification (and in particular noting Figs. 13-18). Figs. 13-18 show slightly different embodiments of the inventive concept of the current application, as outlined by independent claim 1 and the method found in independent claim 26.  Based on the claim language, and in careful consideration of the specification, the Examiner is unable to present either an anticipatory rejection (under 35 U.S.C. 102) or a prima facie case of obviousness (under 35 U.S.C. 103).  Additionally, the Examiner agrees generally with the comments from the “Written Opinion” of PCT ‘721.  Claims 2-25 and 27-38 are considered allowable over the closest prior art based on their dependency from claims 1 and 26, respectively.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 12-13), filed August 30, 2022, with respect to the claim amendments to overcome any claim objections, have been fully considered and are persuasive.  Based on pending claims 1-38, all claims are in condition for allowance as creating a patentable distinction over the closest prior art of the current record. 


Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 31, 2022